SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

687
KA 14-02255
PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LYLE F. DAVOY, SR., DEFENDANT-APPELLANT.


ADAM R. MATTESON, LOWVILLE, FOR DEFENDANT-APPELLANT.

LEANNE K. MOSER, DISTRICT ATTORNEY, LOWVILLE, D.J. & J.A. CIRANDO,
ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Lewis County Court (Daniel R. King,
J.), rendered December 6, 2013. The judgment convicted defendant,
upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of murder in the second degree (Penal Law
§ 125.25 [1]). As conceded by defendant, the record of the plea
colloquy establishes that he knowingly, voluntarily, and intelligently
waived his right to appeal (see People v Dean, 48 AD3d 1244,
1244-1245, lv denied 10 NY3d 839), and that valid waiver encompasses
his challenge to the factual sufficiency of the plea allocution (see
People v Griffin, 120 AD3d 1569, 1570, lv denied 24 NY3d 1084; People
v Irvine, 42 AD3d 949, 950, lv denied 9 NY3d 962). Moreover,
defendant failed to preserve for our review his contention that the
plea colloquy was factually insufficient inasmuch as he failed to move
to withdraw the plea or to vacate the judgment of conviction on that
ground (see People v Lawrence, 118 AD3d 1501, 1501, lv denied 24 NY3d
1220; People v Kozody, 74 AD3d 1907, 1908, lv denied 15 NY3d 806), and
this case does not fall within the rare exception to the preservation
rule (see Lawrence, 118 AD3d at 1501-1502; see generally People v
Lopez, 71 NY2d 662, 665-666). Although defendant’s initial statements
during the factual allocution negated the element of intent to cause
death, defendant’s subsequent statements “ ‘removed any doubt’ ”
regarding his intent to cause the victim’s death (People v Manor, 121
AD3d 1581, 1582-1583, affd 27 NY3d 1012; see People v Trinidad, 23
AD3d 1060, 1060, lv denied 6 NY3d 760). Specifically, defendant
agreed that, by loading the gun, pointing it at the victim, and firing
it, he was intentionally causing the death of the victim and that the
incident in fact caused the death of the victim. To the extent that
defendant contends that County Court was required to conduct further
                                 -2-                           687
                                                         KA 14-02255

inquiry regarding a possible affirmative defense, we reject that
contention inasmuch as defendant said nothing during the plea colloquy
that “ ‘raised the possibility of a viable [extreme emotional
disturbance] defense’ ” (Manor, 121 AD3d at 1582; see People v Hart,
114 AD3d 1273, 1273, lv denied 23 NY3d 963).




Entered:   September 30, 2016                   Frances E. Cafarell
                                                Clerk of the Court